      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 1 of 19




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

SANDRA MITCHELL-GRADY,

      Plaintiff,                              Case No.: 1:20-CV-247-MW-GRJ
v.

BOARD OF TRUSTEES of the
UNIVERSITY OF FLORIDA,

     Defendant.
____________________________________/

                           AMENDED COMPLAINT

      Plaintiff, SANDRA MITCHELL-GRADY, hereby sues Defendant, BOARD

OF TRUSTEES of the UNIVERSITY OF FLORIDA, and alleges:

                          NATURE OF THE ACTION

      1.    This is an action brought under the Florida Civil Rights Act, codified

at Chapter 760, Florida Statutes and Chapter 440, Florida Statutes.

      2.    This action involves claims which are, individually, in excess of

Thirty Thousand Dollars ($30,000.00), exclusive of costs and interest. This case

was removed to this Court by the Defendant.

                                 THE PARTIES

      3.    At all times pertinent hereto, Plaintiff, SANDRA MITCHELL-

GRADY, has been a resident of the State of Florida and was employed by
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 2 of 19




Defendant. Plaintiff is a member of a protected class due to her race, actual or

perceived disability and/or record of impairment, and her on the job injury

sustained on or around December 4, 2018. She was retaliated against after

reporting Defendant’s unlawful employment practices and after filing to obtain

benefits under Chapter 440, Florida Statutes.

      4.     At all times pertinent hereto, Defendant, BOARD OF TRUSTEES of

the UNIVERSITY OF FLORIDA, has been organized and existing under the laws

of the State of Florida. At all times pertinent to this action, Defendant has been an

“employer” as that term is used under the applicable laws identified above.

Defendant was Plaintiff’s employer as it relates to these claims.

                          CONDITIONS PRECEDENT

      5.     Plaintiff has satisfied all conditions precedent to bringing this action

in that Plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission on March 29, 2019. This action is timely filed thereafter.

                 STATEMENT OF THE ULTIMATE FACTS

      6.     Plaintiff, a disabled black female and workers’ compensation

beneficiary, began her employment with Defendant on or about July 8, 2014, and

held the position of Senior Administrative Assistant at the time of her termination

on February 25, 2019.




                                          2
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 3 of 19




      7.      Despite her stellar work performance during her employment with

Defendant, Plaintiff has been subjected to disparate treatment, different terms and

conditions of employment, and was held to a different standard because of her

race, actual or perceived disability, and because she reported Defendant’s unlawful

employment activities as well as an on the job injury and sought workers’

compensation benefits and was subject to retaliation thereafter.

      8.      The disparate treatment and retaliation came at the hands of

specifically but not limited to Vice-President/General Counsel/Deputy General

Counsel Amy Hass, Deputy General Counsel Ryan Fuller, Senior Director/

Assistant University Secretary Melissa Orth, Executive Assistant Brigit Dermott,

Executive Assistant Becky Holt, Executive Assistant/Administrative Assistant

Kristina Souza, and Attorney Ana Spiguel, who are all white.

      9.      Defendant is a public university that consists, in part, of several

different departments. Each department is located in its own specific office

belonging to Defendant and is run by the vice-president of that department. Each

vice-president reports only to the president of Defendant. Examples of these

departments include but are not limited to administration, construction, and

accounting.

      10.     Plaintiff was employed in the administration department of

Defendant. There were approximately fifteen (15) employees in the administration


                                           3
        Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 4 of 19




department at the time of her employment. Out of those fifteen (15) employees, the

only other black employee besides Plaintiff was Attorney Paul Stern, a bi-racial

male.

        11.   Soon after Plaintiff was hired, she was told by several employees of

Defendant who worked in departments other than hers that there was racial

discrimination and lack of cultural diversity in the workplace, and that Defendant

was under scrutiny for not hiring more black employees, particularly in the

administration department.

        12.   Executive Assistant Becky Holt was assigned to train Plaintiff in her

position as well as cross-train in Executive Assistant Holt’s position as a back-

up. She was immediately subjected to Executive Assistant Holt’s unwillingness to

train and cross-train. On or around the first week of Plaintiff’s employment,

Executive Assistant Holt took a week-long vacation and left her with no training.

        13.   When Executive Assistant Holt returned, she gave her handbooks to

read in lieu of training. However, Plaintiff was expected to know how to provide

assistance to an attorney, perform as acting Executive Assistant, maintain public

records, and assist at the Board of Trustees’ meeting.

        14.   Plaintiff was immediately subjected to racially disparate treatment by

Executive Assistant Holt. When Plaintiff asked Executive Assistant Holt if she

treated her this way because she was black, Executive Assistant Holt replied that


                                          4
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 5 of 19




she had to grow up around black people and ride the bus with all blacks, who

picked on her.

      15.    Plaintiff reported this to Deputy General Counsel Amy Hass but no

corrective action was taken. Deputy General Counsel Hass told her the reason she

was treated this way by Executive Assistant Holt was that Executive Assistant Holt

wanted to hire a white girl.

      16.    Plaintiff was also required to perform administrative work for

Attorney Ana Spiguel. Attorney Spiguel described people by color, saying things

like “this black man.” When she reported to her supervisor, Deputy General

Counsel Ryan Fuller, that this racially discriminatory behavior made her

uncomfortable, no corrective action was taken.

      17.    In addition, Defendant encouraged a culture of racism in the

workplace by allowing its employee, Executive Assistant/Administrative Assistant

Kristina Souza, to subject Plaintiff to racist remarks such as expressing disgust

over Deputy General Counsel Fuller swimming in water with black people during

his work trip to Africa, and telling Plaintiff that she had never worked with a black

person and did not have any black friends.

      18.    When Executive Assistant Holt was hired as Senior Vice President in

another department, Vice President Jamie Keith asked Plaintiff to work in

Executive Assistant Holts’ position until she hired another Administrative


                                          5
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 6 of 19




Assistant. She complied, and then requested to be considered for the position on a

permanent basis. The position would have paid between approximately $28,000 to

approximately $50,000 more per year than what she earned at that time.

      19.    After working in this temporary position for a short time, she realized

she could not perform this position without more training. She withdrew her

request after Defendant did not offer her more training.

      20.    Defendant instead hired Brigit Dermott, who is white. Executive

Assistant Dermott was given training and pay that Defendant never offered

Plaintiff for performing the same duties.

      21.    On or around September 1, 2018, Deputy General Counsel Hass, a

white female, became the General Counsel and Ryan Fuller, a white male, became

the Deputy General Counsel.

      22.    Defendant fired Attorney Paul Stern, the only other black employee,

on or around November 1, 2018. Upon information and belief, there was no

justified reason for his termination.

      23.    Plaintiff was denied pay raises while white employees received

significant pay increases. Plaintiff asked her supervisors multiple times over a four

(4) month period for a raise, and they finally gave her a pay raise of only $3,500 on

or around November 15, 2019.




                                            6
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 7 of 19




      24.   Executive Assistant/Administrative Assistant Kristina Souza, Barbara

Wood, and Senior Director/ Assistant University Secretary Melissa Orth, all white

females, were personal friends with Amy Hass and were given several pay

raises. Executive Assistant/Administrative Assistant Souza’s pay went from

approximately $54,000 to approximately $61,000 and is now approximately

$83,000 with no additional job duties; Senior Director/ Assistant University

Secretary Orth’s pay raise was more than approximately $20,000. Wood’s pay

went from approximately $48,000 to approximately $54,000.

      25.   Plaintiff reported this disparate treatment and no corrective action was

taken. Instead, Defendant retaliated against her in a written memorandum. Plaintiff

submitted a rebuttal and asked that it be placed into her personnel file with Human

Resources. Defendant never submitted her rebuttal to Human Resources.

      26.   Because General Counsel Hass did not want Dermott as her assistant

and preferred Souza, Dermott’s Executive Assistant position was transferred to

another department. Souza was named Executive Assistant to General Counsel

Hass with an increase in pay from approximately $61,000 to approximately

$84,000.

      27.   Thereafter, the disparate treatment worsened. Before Hass became

General Counsel, Plaintiff had one supervisor like everyone else (Ryan

Fuller). After Hass became General Counsel, Plaintiff’s job duties changed


                                         7
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 8 of 19




drastically and she was assigned four (4) supervisors (Ryan Fuller, Shayne

Thomas, Melissa Orth, and Amy Hass). On information and belief, no other

employee in Plaintiff’s position had to report to four (4) supervisors.

       28.    On or around December 4, 2018, Plaintiff fell at work and injured her

shoulder, elbow and knee. She filed a workers’ compensation claim. Defendant

was aware of her serious medical condition. This medical condition limits her

ability to sit, stand, walk, write, type, and lift objects.

       29.    On or around December 5, 2018, Defendant gave Plaintiff additional

Board duties, which were a significant increase in Plaintiff’s workload. Executive

Assistant Souza had no Board duties. In addition to those duties, she was told that

she would also be performing nearly the same duties as Executive Assistant Souza.

Therefore, she would be performing more work than Executive Assistant Souza,

but be getting paid much less. At this time, Plaintiff’s salary was approximately

$61,000, compared with Executive Assistant Souza’s salary of approximately

$84,000.

       30.    Also on that same date, General Counsel Hass became irate, and

further humiliated Plaintiff by nearly slamming a book shut on her hand.

       31.    Plaintiff was assigned a case worker for her workers’ compensation

claim for her injury on December 4, 2018. This case worker accompanied her to all

her doctor’s appointments, and spoke with Plaintiff’s doctor without Plaintiff


                                             8
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 9 of 19




present. This is in stark contrast to Defendant’s treatment of its white employees

who file workers’ compensation claims for legitimate injuries, specifically but not

limited to Debra Hunter and Barbara Wood, who are both white females.

      32.    Debra Hunter has carpal tunnel syndrome and filed a workers’

compensation claim. No case worker was assigned to her workers’ compensation

case. No one came with her to doctor’s appointments, and she was not treated less

favorably by Defendant after filing her claim.

      33.    Barbara Wood fell at work, injured her rear and back, and filed a

workers’ compensation claim. She was allowed accommodations such as working

from home and was not treated less favorably after filing her claim. She was also

not assigned a case worker nor accompanied to doctor’s appointments.

      34.    On or around February 12, 2019, Plaintiff asked Senior Director/

Assistant University Secretary Orth for a reasonable accommodation. Due to her

injuries, particularly her extreme arm pain, she needed help with some of her

numerous duties. She requested help with the duties that required her to run

PowerPoint presentations while simultaneously taking notes as lead minute taker

for seven (7) different committees in meetings that occurred nearly every day and

lasted up to eight (8) hours. Senior Director/ Assistant University Secretary Orth

said that the committees could run their own PowerPoints, but this accommodation

was never provided.


                                          9
     Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 10 of 19




      35.    Approximately one week after speaking with Senior Director/

Assistant University Secretary Orth, she asked another one of her supervisors,

General Counsel Hass, for the same accommodation. No accommodation was

provided, and Plaintiff continued to perform all of her duties, which exacerbated

her conditions and caused her extreme pain. Further, no one else in a similar

position had as many duties as her.

      36.    She also requested help with lifting objects, as she could not carry all

the heavy objects required for these meetings. Defendant did not provide an

adequate accommodation. Plaintiff was provided help unloading objects for the

PowerPoint presentations once she transported them to different rooms, but she

was still made to load all the heavy equipment, including but not limited to

computer printers, onto a dolly and push the dolly into the rooms. This duty

aggravated her medical conditions.

      37.    Plaintiff opposed this denial of reasonable accommodations for her

disability to Defendant, and stated that it was not fair for her to be treated this way.

      38.    Defendant retaliated against Plaintiff after she filed her workers’

compensation claim and after she requested accommodations. During a phone call

when she asked for help in running a new system that she had never been trained

on, Senior Director/ Assistant University Secretary Orth screamed at her and

slammed the phone down.


                                           10
     Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 11 of 19




      39.      On another occasion, General Counsel Hass became irate when she

asked for help explaining the new system. General Counsel Hass snatched papers

off Plaintiff’s desk and stormed away.

      40.      Defendant continued to mistreat her, and on or around February 25,

2019, Defendant fired Plaintiff. Defendant gave no legitimate reason for Plaintiff’s

termination.

      41.      Because Defendant gave no legitimate reason for her termination,

Plaintiff’s termination was due to her race, disability, requests for accommodation

for her disability, and in retaliation for reporting race discrimination in the

workplace as well as filing a legitimate workers’ compensation claim.

      42.      Plaintiff has retained the undersigned to represent her interests in this

cause and is obligated to pay a fee for these services. Defendant should be made to

pay said fee under the laws referenced above.

                                       COUNT I
                                 RACE DISCRIMINATION

      43.      Paragraphs 1 through 42 are re-alleged and incorporated herein by

reference.

      44.      This is an action against Defendant for discrimination based upon race

brought under Chapter 760, Florida Statutes.

      45.      Plaintiff has been the victim of discrimination on the basis of

Plaintiff’s race in that Plaintiff was treated differently than similarly situated

                                            11
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 12 of 19




employees of Defendants who are white and has been subject to hostility and poor

treatment on the basis, at least in part, of Plaintiff’s race.

       46.    Defendant is liable for the differential treatment and hostility towards

Plaintiff because it controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff. Furthermore, Defendant knowingly

condoned and ratified the differential treatment of Plaintiff as more fully set forth

above because it allowed the differential treatment and participated in same.

       47.    Defendant’s known allowance and ratification of these actions and

inactions actions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.

       48.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of a race-based nature and in violation

of the laws set forth herein.

       49.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant. The events set forth

herein lead, at least in part, to Plaintiff’s termination on contrived allegations.




                                            12
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 13 of 19




          50.   Defendant’s conduct and omissions constitutes intentional

discrimination and unlawful employment practices based upon race in violation of

Chapter 760, Florida Statutes.

          51.   As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in

the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

relief.

                                   COUNT II
                          DISABILITY DISCRIMINATION

          52.   Paragraphs 1 through 42 are re-alleged and incorporated herein by

reference.

          53.   This is an action against Defendant for disability discrimination

brought under Chapter 760, Florida Statutes.

          54.   Plaintiff has been the victim of discrimination on the basis of her

disability or perceived disability. During the course of Plaintiff’s employment with

Defendant,       she     was    treated    differently   than    similarly    situated

nondisabled/perceived-as-disabled employees.



                                           13
     Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 14 of 19




       55.    Defendant is liable for the differential treatment and its refusal to

accommodate       Plaintiff, which adversely affected the terms and conditions of

Plaintiff’s employment with Defendant. Defendant controlled the actions and

inactions of the persons making decisions affecting Plaintiff or it knew or should

have known of these actions and inactions and failed to take prompt and adequate

remedial action or took no action at all to prevent the abuses to Plaintiff.

       56.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were disability/perceived-disability based and

in violation of the laws set forth herein.

       57.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant. The events set forth

herein lead, at least in part, to Plaintiff’s termination.

       58.    Defendant's conduct and omissions constitutes intentional

discrimination and unlawful employment practices based upon disability or

perceived disability or her record of having an impairment.

       59.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in


                                             14
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 15 of 19




the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

relief.

                                  COUNT III
                         RETALIATION – SECTION 440.205

          60.   Paragraphs 1 through 42 are re-alleged and incorporated herein by

reference.

          61.   This is an action against Defendant for retaliation under §440.205,

Florida Statutes. At all times pertinent hereto, Defendant has been subject to Chapter

440, Florida Statutes.

          62.   Plaintiff was employed with Defendant when she was injured on the

job. Plaintiff sought compensation and/or benefits including without limitation

medical care under Chapter 440, Florida Statutes and was retaliated against for

making or attempting to make such a claim.

          63.   Defendant retaliated against Plaintiff because she was injured on the

job and had a valid claim for compensation and benefits under Chapter 440.

          64.   Defendant’s actions set forth above violate §440.205, Florida Statutes,

which prohibits an employer, such as Defendant, from coercing, retaliating against

or otherwise adversely affecting an employee who attempts to or does claim

entitlement to workers’ compensation benefits under the laws of the State of Florida.

          65.   As a direct and proximate cause of the actions set forth in part above,

Plaintiff has been damaged, which damages include but are not limited to lost

                                            15
     Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 16 of 19




wages and other tangible and intangible damages and every other kind of damage

allowed by law. Plaintiff has also suffered emotional pain and suffering damages

and other intangible damages that continue today. Plaintiff is also entitled to

injunctive/equitable relief.

                                   COUNT IV
                                 RETALIATION

      66.    Paragraphs 1 through 42 are re-alleged and incorporated herein by

reference.

      67.    Defendant is an employer as that term is used under the applicable

statutes referenced above.

      68.    The foregoing allegations establish a cause of action for unlawful

retaliation after Plaintiff reported or opposed unlawful employment practices

adversely affecting Plaintiff under Chapter 760, Florida Statutes.

      69.    The foregoing unlawful actions by Defendant were purposeful.

      70.    Plaintiff voiced opposition to unlawful employment practices during

Plaintiff’s employment with Defendant and was the victim of retaliation thereafter,

as related in part above.

      71.    Plaintiff is a member of a protected class because Plaintiff reported

unlawful employment practices and was the victim of retaliation thereafter. There

is thus a causal connection between the reporting of the unlawful employment

practices and the adverse employment action taken thereafter.
                                         16
      Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 17 of 19




          72.   As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, expense, loss

of benefits, embarrassment, humiliation, damage to reputation, illness, lost wages,

loss of capacity for the enjoyment of life, and other tangible and intangible damages.

These damages are continuing and are permanent. Plaintiff is entitled to injunctive

relief.

                                PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant for the

                following:

                (a)   that process issue and this Court take jurisdiction over this case;

                (b)   that this Court grant equitable relief against Defendant under

                      the applicable counts set forth above, mandating Defendant’s

                      obedience to the laws enumerated herein and providing other

                      equitable relief to Plaintiff;

                (c)   enter judgment against Defendant and for Plaintiff awarding all

                      legally-available general and compensatory damages and

                      economic loss to Plaintiff from Defendant for Defendant’s

                      violations of law enumerated herein;




                                             17
Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 18 of 19




      (d)    enter judgment against Defendant and for Plaintiff permanently

             enjoining Defendant from future violations of law enumerated

             herein;

      (e)    enter judgment against Defendant and for Plaintiff awarding

             Plaintiff attorney's fees and costs;

      (f)    award Plaintiff interest where appropriate; and

      (g)    grant such other further relief as being just and proper under the

             circumstances, including but not limited to reinstatement.

                 DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury on all issues herein that are so triable.

                                         Respectfully submitted,



                                         /s/ Marie A. Mattox
                                         Marie A. Mattox [FBN 0739685]
                                         MARIE A. MATTOX, P. A.
                                         203 North Gadsden Street
                                         Tallahassee, FL 32303
                                         Telephone: (850) 383-4800
                                         Facsimile: (850) 383-4801

                                         ATTORNEYS FOR PLAINTIFF




                                    18
     Case 1:20-cv-00247-MW-GRJ Document 3 Filed 10/18/20 Page 19 of 19




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and accurate copy of the foregoing has

been served on all counsel of record by CM/ECF this 18th day of October, 2020.

                                     /s/ Marie A. Mattox
                                     Marie A. Mattox




                                       19
